— Judgment, Supreme Court, New York County (P. McGinley, J.), rendered April 12,1982, convicting defendant, after jury trial, of two counts of murder in the second degree (Penal Law, § 125.25, subd 2 [“depraved indifference to human life”]), and four counts of reckless endangerment in the first degree (Penal Law, § 120.25), is modified, as a matter of discretion in the interest of justice, by reversing so much of the judgment as directs that the sentences of 25 years to life on the two murder counts shall be consecutive, and directing that all sentences on all counts shall be concurrent, and the judgment is otherwise affirmed.
In our view, concurrent sentences are more appropriate than consecutive sentences in this case.
*304The evidence fairly presented a question of fact for the jury whether the defendant was guilty of the acts charged, and whether his conduct and the circumstances thereof, including the deaths of two children caused by the reckless manner of his operation of a motor vehicle, fell within the statutory definition of “depraved indifference to human life” murder (Penal Law, § 125.25, subd 2) and reckless endangerment in the first degree (Penal Law, § 120.25; People v Register, 60 NY2d 270).
The other claims of error do not warrant any other interference with the judgment. Concur — Kupferman, J. P., Asch and Kassal, JJ.